1                                                         S

2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   GREGORY ELL SHEHEE,                                        CASE NO. 1:14-cv-00706-DAD-SAB (PC)
12                   Plaintiff,
                                                                ORDER SUPPLEMENTING ORDER
13            v.                                                SETTING SETTLEMENT CONFERENCE
14   REDDING, et al.,
15                   Defendants,
16
17
18
19            Regarding the settlement conference set before Magistrate Judge Jeremy D. Peterson on

20   October 3, 2019 at 10:00 a.m. in Courtroom 6 at the U.S. District Court, 2500 Tulare Street, Fresno,

21   California, 93721, the Court imposes the following requirements in addition to those laid out in the

22   August 14, 2019 order setting settlement conference:

23             1.    Plaintiff should mail his statement to U.S. District Court, P.O. Box 575, Yosemite, CA

24   95389, and mark the envelope “Confidential Settlement Statement.” Please note that this is a different

25   address than was specified in the August 14, 2019 order.

26             2.    In the confidential settlement statements, each party shall provide its current best

27   estimate of the probability that plaintiff will prevail should this case proceed to trial, in percentage

28   terms.

                                                          1
1             3.    In the confidential settlement statements, each party shall provide its best estimate of

2    the recovery by plaintiff should this case proceed to trial and plaintiff prevail, in specific dollar terms.

3             4.    Magistrate Judge Jeremy D. Peterson will hold a short, pre-settlement conference

4    telephone discussion on September 25, 2019 at 3:00 p.m. (dial-in number: 1-888-204-5984; passcode:

5    4446176). Only the pro se plaintiff and lead defense counsel should participate. Plaintiff should make

6    arrangements with his institution of confinement to participate in this telephonic discussion.

7
8    IT IS SO ORDERED.
9    Dated:    August 23, 2019
10                                                       UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
